Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1, 5-7 and 11-12 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose “…a first control signal, including permission information indicating a reason that charging the wireless power receiver is denied, based on the permission information…identify… the wireless power transmitter denies charging the wireless power receiver because a class of the wireless power transmitter does not support the wireless power receiver… display to display a message indicating that the wireless power transmitter cannot charge the wireless power receiver “ in combination with the remaining limitations of independent claim 1. Dependent claims 5-6 are also allowed.
As per claim 7, the prior art does not disclose “…the permission information included in the first control signal indicates that the wireless power transmitter denies charging the wireless power receiver because a class of the wireless power transmitter does not support the wireless power receiver… displaying a message indicating that the wireless power transmitter… cannot charge the wireless power receiver.“ in combination with the remaining limitations of independent claim 7. Dependent claims 11-12 are also allowed.
The examiner found PORWAL (US 2009/0108679 A1, hereinafter PORWAL) and WON et al. (US 2011/0225073, hereinafter PORWAL) to be the closest prior art of record.
PORWAL discloses a wireless energy transfer system between a plurality of electronic devices, wherein an electronic device can request wireless charging from another and receive an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859